PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/600,995
Filing Date: 20 Jan 2015
Appellant(s): Hills et al.



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  The 35 USC 112(a) and 35 USC 112(b) rejections have been withdrawn.

(2) Response to Argument
	As to the arguments in sections A and B, these are considered moot as they are drawn to withdrawn rejections.
Appellant's arguments filed 9/20/2021 in section C have been fully considered but they are not persuasive. As to the 35 USC 103 rejections, the appellant argues that the references do not teach the claims.  

 Manning, Persello and Wetherell
As to claims 1, 12, and 19, Manning teaches cutting material of an inorganic substrate, such as concrete, with a saw blade to form a newly formed surface (abstract) and spraying a lubricant onto the saw blade while cutting the material of the inorganic substrate from the inorganic substrate with the saw blade (column 12 lines 9-45).  The lubricant or coolant applied to the saw blade can be any type of 
Manning et al. does not teach that the saw blade lubricant consists of a colloidal silica, a surfactant and water.  Persello et al. teaches that colloidal silica mixtures exhibit superior lubricating properties and a release of water during lubrication at the application of stress (abstract).  Wetherell teaches that it is known in the art to have a composition useful for cutting concrete that includes colloidal silicas, water and in some embodiments, surfactants (para 0012).  Therefore, it would have been obvious to use this composition or arrive at this composition in Jones as taught by Persello and Wetherell as Persello teaches that colloidal silica is a superior lubricant.  Whether the mixture for a superior lubricant relies on a mechanism that includes lubrication by water caused colloidal silica or colloidal silica itself is irrelevant, the Persello reference is still deriving benefit from having colloidal silica in its mixture. It is further noted that Wetherell desires the use of colloidal silicas while cutting concrete to improve the depth of colloidal silica penetration, reduce labor and reduce cutting markings (paras 0010-0019), providing further motivation to include colloidal silica in the lubricant composition.
The appellant further argues that Wetherell does not teach only colloidal silica, a surfactant, and water.  Paragraph 0012, as argued by the appellant is reproduced as follows (emphasis added):
[0012] The compound which may be used according to the non-limiting exemplary methods described herein below may comprise amorphous colloidal silicas and a fluid which exhibits hydrophobic properties when applied to the concrete. In some embodiments, the colloidal silicas have a particle size which ranges from about 1 to about 10 nanometers. In other embodiments, the colloidal silicas have a particle size which ranges from about 3 nm to about 9 nm. In some embodiments, the aforementioned compound further includes one or more surfactants. Other ingredients may include water, disinfectants and fragrances. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Manning, Persello, Wetherell and Li
The appellant further argues that there is no motivation to combine the Li et al. reference.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Manning, Wetherell and Persello do not teach fumed silica with colloidal silica. Li et al. teaches using fumed silica as an alternative to other inorganic compositions that improve hardness and density of concrete in paragraph 0035. Therefore, it would have been obvious to one of ordinary skill in the art to modify Manning, Wetherell and Persello to include fumed silica as Li et al. teaches the recognized suitability and utility of such.


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715    

                                                                                                                                                                                                    Conferees:
/TIMOTHY H MEEKS/Supervisory Patent Examiner, Art Unit 1715      
                                                                                                                                                                                                  /Anthony McFarlane/
Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.